Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2014

                                   No. 04-13-00719-CV

                  AMERICAN NATIONAL INSURANCE COMPANY
                                Appellant

                                             v.

 THE CONESTOGA SETTLEMENT TRUST, The RE Family Trust and Shea Ungar A/K/A
                Hershey Ungar Trustee of the RE Family Trust,
                                 Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-17464
                      Honorable John D. Gabriel, Jr., Judge Presiding

                                      ORDER
         The Appellee The RE Family Trust and Shea Ungar A/K/A Hershey Ungar Trustee of the
RE Family Trust’s Motion for Extension of Time to File Brief is GRANTED. The appellee’s
brief is due on January 10, 2014.


                                                  __________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2014.


                                                  ____________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court